



EXHIBIT 10.30
FIG LLC
EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT
THIS EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (together with
the exhibits hereto, this “Agreement”) is entered into as of the third day of
November, 2016, by and between FIG LLC, a Delaware limited liability company
(the “Company”), and Peter L. Briger, Jr. (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to secure the services of the Executive for the
benefit of the Company and its “Affiliates” (as defined below) from and after
the date hereof; and
WHEREAS, Executive desires to provide such services.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
1.SERVICES AND DUTIES.
(a)    General. From and after January 1, 2017 (which shall be the “Effective
Date” of this Agreement), Executive shall be employed by the Company in the
capacity of Principal; in such capacity Executive shall be a member of the
Company’s Management Committee. The principal location of Executive’s employment
with the Company shall be the present location in which the Executive performs
such services, although Executive understands and agrees that Executive may also
be required to travel from time to time for business reasons. Executive shall be
a full-time employee of the Company and shall dedicate all of Executive’s
working time to the Company and its Affiliates and shall have no other
employment and no other business ventures which are undisclosed to the Company
or which conflict with Executive’s duties under this Agreement. Executive will
perform such duties as are required by the Company from time to time and
normally associated with Executive’s position, together with such additional
duties, commensurate with Executive’s positions with the Company and with its
Affiliates, as may be assigned to Executive from time to time by the Board of
Directors of Fortress Investment Group LLC (the “Board”). Notwithstanding the
foregoing, nothing herein shall prohibit Executive from (i) subject to prior
approval of the Board, accepting directorships unrelated to the Company that do
not give rise to any conflict of interests with the Company or its Affiliates
and (ii) engaging in charitable and civic activities, so long as such outside
interests do not interfere individually or in the aggregate with the performance
of the Executive’s duties hereunder. The Company acknowledges and approves the
current activities of the Executive.
(b)    As to Affiliates. The Executive shall report directly to the Board.
Parent agrees that during the Term the Executive shall serve as an officer of
Fortress Investment Group LLC (the “Parent”) and as a director and officer of
each of the Company, FIG Asset Co. LLC and FIG Corp. and each of their directly
controlled entities.
(c)    Prior Agreement. The Employment, Non-Competition and Non-Solicitation
Agreement dated as of August 4, 2011 (the “Prior Agreement”), shall terminate
immediately prior to the Effective Date.
2.    TERM. Executive’s employment under the terms and conditions of this
Agreement will commence on the Effective Date. The term of this Agreement (the
“Term”) shall consist of the “Initial Term” and “Renewal


1

--------------------------------------------------------------------------------





Terms” (as defined below), which, in any case, may be terminated earlier
pursuant to Section 5 hereof. The Initial Term of this Agreement shall commence
on the Effective Date and end on the fifth anniversary of the Effective Date.
The Initial Term shall automatically renew for additional one-year periods (each
such one-year period, a Renewal Term), unless either party delivers to the other
party, at least ninety (90) days prior to the end of the Initial Term or the
relevant Renewal Term, a written notice indicating that such party intends not
to extend the Term hereof. The delivery by the Company pursuant to this Section
2 of a notice not to extend the Term shall not be deemed a termination of
Executive’s employment by the Company without Cause for purposes of this
Agreement. If the Term expires, and Executive is employed by the Company
thereafter, such employment shall be “at-will.” Notwithstanding the foregoing
provisions of this Section 2, the Executive will have the right to voluntarily
terminate his employment with the Company at any time, any such termination
being effective on the date on which a written notice thereof is delivered to
the Company.
3.    COMPENSATION.
(a)    Base Salary. In consideration of Executive’s full and faithful
satisfaction of Executive’s duties under this Agreement, the Company agrees to
pay to Executive a salary in the amount of two hundred thousand dollars
($200,000) per annum (the “Base Salary”), payable in accordance with the current
regular payroll practices of the Company. This means that Executive will be paid
his base salary on a semi-monthly basis on the 15th (the “First Payday”) and the
last day of each month (the “Second Payday”). If the First Payday falls on a
holiday or a day outside the regular workweek, then Executive will be paid on
the business day immediately prior to the First Payday, and if the Second Payday
falls on a holiday or a day outside the regular workweek, then Executive will be
paid on the business day immediately prior to the Second Payday. The Company
reserves the right to modify its payroll practices and payroll schedule at its
sole discretion. The Base Salary shall be reviewed on an annual basis by the
Board and adjusted at the Board’s sole discretion; provided, however, in no
event shall the Base Salary be reduced without Executive’s approval.
(b)    Withholding. The Company may withhold from any benefits or taxable
compensation due under this Agreement such Federal, state, and local taxes as
may be required or permitted to be withheld pursuant to any applicable law or
regulation. The Company may determine that any compensation hereunder
constitutes guaranteed payment under Section 707 of the Code.
4.    BENEFITS AND EXPENSE REIMBURSEMENT.
(a)    Retirement and Welfare Benefits. During the Term, Executive will be
entitled to all the usual benefits offered to employees at Executive’s level,
including sick time and participation in the Company’s medical, dental and
insurance programs, as well as the ability to participate in the Company’s
401(k) retirement savings plan, subject to the applicable limitations and
requirements imposed by the terms of such benefit plans, in each case in
accordance with the terms of such plans as in effect from time to time. Nothing
in this Section 4, however, shall require the Company to maintain any benefit
plan or provide any type or level of benefits to its employees, including
Executive.
(b)    Vacation/Paid Time Off. Notwithstanding anything to the contrary in the
Company’s vacation or paid time off (“PTO”) policies, for each calendar year
during the Term, Executive shall be entitled to four (4) weeks (20 business
days) vacation and paid time off under the Company’s “PTO” plan for each
calendar year.
(c)    Reimbursement of Expenses. Subject to Section 5(f) below, the Company
shall reimburse Executive for any expenses reasonably and necessarily incurred
by Executive in furtherance of Executive’s duties hereunder, including travel,
meals and accommodations, upon submission by Executive of vouchers or receipts
and in compliance with such rules and policies relating thereto as the Company
may from time to time adopt.


2

--------------------------------------------------------------------------------





5.    TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of the following: (i) at the end of the Term unless Executive agrees to
continue working for the Company on an “at-will” basis (as described above in
Section 2), (ii) the date on which the Board delivers written notice that
Executive is being terminated for Disability (as defined below), or (iii) the
date of Executive’s death. In addition, Executive’s employment with the Company
may be terminated (i) by the Company for “Cause” (as defined below), effective
on the date on which a written notice to such effect is delivered to Executive;
(ii) by the Company at any time without Cause, effective on the date on which a
written notice to such effect is delivered to Executive or such other date as is
reasonably designated by the Company; or (iii) by Executive at any time,
effective on the date on which a written notice to such effect is delivered to
the Company.
(a)    Termination by Company with Cause. If Executive’s employment with the
Company is terminated by the Company with Cause, Executive shall not be entitled
to any further compensation or benefits other than accrued but unpaid Base
Salary (payable as provided in Section 3(a) hereof) and accrued and unused
vacation pay through the date of such termination (collectively, the “Accrued
Benefits”), which Accrued Benefits shall be payable to Executive within thirty
(30) days following the termination date.
(b)    Termination by Company without Cause. If Executive’s employment is
terminated by the Company without Cause prior to the end of the Term hereof,
then Executive shall be entitled to the Accrued Benefits, and, subject to
Executive’s execution (within forty-five (45) days following termination of
employment) and non-revocation of a signed release of claims in a form adopted
by the Board from time to time (a “Release”), a lump sum separation payment
equal to three (3) times the Executive’s then-current Base Salary. Amounts due
pursuant to the preceding sentence shall be payable to you on or before March
15th of the year immediately following the year in which termination of
employment occurs. Termination by the Company without Cause is subject to the
approval of the holders of the Class B shares of the Parent pursuant to the
Shareholders Agreement in effect between the Executive, certain other
individuals and the Parent, as such may be amended from time to time.
(c)    Death, Disability or Termination by Executive. If Executive’s employment
is terminated voluntarily by Executive or by reason of Executive’s death or
Disability prior to the end of the Term, in lieu of any other payments or
benefits, Executive (or Executive’s estate, as applicable) shall be entitled to
the Accrued Benefits, which Accrued Benefits shall be payable to Executive
within thirty (30) days following the termination date.
(d)    Definitions. For purposes of this Agreement:
“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.
“Cause” means:
(i)    the willful engaging by the Executive in illegal or fraudulent conduct or
gross misconduct which, in each case, is materially and demonstrably injurious
(x) to the Parent, the Company or any of Parent’s other controlled Affiliates
other than the Fortress Funds (as defined in Section 8(l) hereof) and their
Subsidiaries, (y) to the reputation of the Executive, the Parent, the Company or
any of Parent’s other controlled Affiliates other than the Fortress Funds and
their Subsidiaries, or (z) to any of the Parent’s or the Company’s material
funds or businesses, or
(ii)    conviction of a felony or guilty or nolo contendere plea by the
Executive with respect thereto, or


3

--------------------------------------------------------------------------------





(iii)    a material breach by the Executive of the non-competition or
non-solicitation covenants provided in Section 6 hereof and Exhibit A hereto, if
such breach is curable and is not cured within thirty business days following
receipt of a notice of such breach or if such breach is not curable.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company or was
done or omitted to be done with reckless disregard to the consequences. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than two-thirds of the entire membership of
the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that
in the good faith opinion of the Board, the Executive is guilty of the conduct
constituting Cause and specifying the particulars thereof in detail.
“Disability” means, as determined by the Board in good faith, Executive’s
inability, due to disability or incapacity, to perform all of the Executive’s
duties hereunder on a full-time basis for (i) periods aggregating
one-hundred-eighty (180) days, whether or not continuous, in any continuous
period of three-hundred-and-sixty-five (365) days or, (ii) where Executive’s
absence is adversely affecting the performance of the Company in a significant
manner, periods greater than ninety (90) days and Executive is unable to resume
Executive’s duties on a full time basis within ten (10) days following receipt
of written notice of the Board’s determination under this clause (ii).
“Subsidiary” means a subsidiary of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.
(e)    Resignation as Officer or Director. Upon the termination of employment
for any reason, Executive shall resign each position (if any) that Executive
then holds as an officer or director of the Company or any of its Subsidiaries.
Executive’s execution of this Agreement shall be deemed the grant by Executive
to the officers of the Company and its Affiliates of a limited power of attorney
to sign in Executive’s name and on Executive’s behalf documentation solely for
the limited purpose of effectuating such resignations.
(f)    Section 409A. The intent of the parties is that payments and benefits
under this Agreement (including all exhibits hereto) comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Code Section 409A, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement, and no payment shall
be due to Executive under this Agreement, until Executive would be considered to
have incurred a “separation from service” from the Company within the meaning of
Code Section 409A. Any payments described in this Agreement that are due within
the “short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise. The
amount of expenses that are eligible for reimbursement in any taxable year shall
not affect the amount of expenses eligible for reimbursement in another taxable
year. Any reimbursements of such expenses shall be made by the end of the year
following the year in which the related expenses were incurred, or, in the case
of reimbursements for any taxes to which Executive becomes entitled, by the end
of the year following the year in which Executive remits the related taxes,
except, in each case, to the extent


4

--------------------------------------------------------------------------------





that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Code Section 409A.
Each amount to be paid or benefit to be provided to Executive pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A
shall be construed as a separate identified payment for purposes of Code Section
409A. Notwithstanding anything to the contrary in this Agreement, to the extent
that any payments to be made in connection with Executive’s separation from
service would result in the imposition of any individual penalty tax imposed
under Code Section 409A, the payment shall instead be made on the first business
day after the earlier of (i) the date that is six (6) months following such
separation from service and (ii) Executive’s death.
6.    RESTRICTIVE COVENANTS. The parties agree that the restrictive covenants
set forth in Exhibit A hereto (the “Restrictive Covenants”) are incorporated
herein by reference and shall be deemed to be contained herein. The Executive
understands, acknowledges and agrees that the Restrictive Covenants apply (i)
during his employment under this Agreement, during any period of employment by
(x) the Company or (y) any Affiliate following the termination of this Agreement
or the expiration of the Term of this Agreement, and (ii), as provided in
Exhibit A hereto, during the periods specified following termination of his
employment by the Company and by any Affiliate which may have employed him.
7.    ASSIGNMENT. This Agreement, and all of the terms and conditions hereof,
shall bind the Company and its successors and assigns and shall bind Executive
and Executive’s heirs, executors and administrators. No transfer or assignment
of this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or are otherwise subject to hypothecation
by Executive. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s Subsidiaries or
Affiliates, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or equity or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.
8.    GENERAL.
(a)    Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by courier), or the third business day
after mailing by first class mail to the recipient at the address indicated
below:
To the Company:
General Counsel
Fortress Investment Group LLC
1345 Avenue of the Americas
46th Floor
New York, NY 10105
To Executive at the location set forth in the Company’s records.
or to such other address or to the attention of such other person as the
recipient party may have specified by prior written notice to the sending party.
(b)    Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such


5

--------------------------------------------------------------------------------





jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
(c)    Entire Agreement. This document, together with its attached exhibits,
constitutes the final, complete, and exclusive embodiment of the entire
agreement and understanding between the parties related to the subject matter
hereof and supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral,
including, without limitation, the Prior Agreement.
(d)    Counterparts. This Agreement may be executed on separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.
(e)    Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by both parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.
(f)    Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York without giving effect to principles of conflicts of law of such state.
(g)    Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein (including, without limitation, the
Restrictive Covenants provided in Section 6 hereof and Exhibit A hereto) shall
survive the termination or expiration of this Agreement.
(h)    Waiver. The waiver by either party of the other party’s prompt and
complete performance, or breach or violation, of any provision of this Agreement
shall not operate nor be construed as a waiver of any subsequent breach or
violation, and the failure by any party hereto to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of such right or remedy by such party upon the occurrence of any
subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.


6

--------------------------------------------------------------------------------





(i)    Captions. The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision hereof.
(j)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.
(k)    Arbitration. Except as necessary for the Company, its Subsidiaries,
Affiliates, and their respective successors or assigns or Executive to
specifically enforce or enjoin a breach of this Agreement (to the extent such
remedies are otherwise available, including as provided and limited in Section
8(l) hereof), the parties agree that any and all disputes that may arise in
connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s services on behalf
of the Company or any Affiliate, any compensation relating to such services, the
termination of such services or any other dispute by and between the parties or
their Subsidiaries, Affiliates, and their respective successors or assigns,
shall be submitted to binding arbitration in New York, New York, according to
the National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association. The parties agree that each party shall bear its or his
own expenses incurred in connection with any such dispute. Subject to Section
8(l) hereof, this arbitration obligation extends to any and all claims that may
arise by and between the parties or their Subsidiaries, Affiliates and their
respective successors or assigns, and expressly extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
fraud, misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.
(l)    Third Party Beneficiaries. Except as expressly provided herein, nothing
in this Agreement shall confer any rights or remedies upon any Person other than
the parties hereto. In any provision of the Agreement which provides rights or
remedies to, or permits the assignment of rights to, Affiliates or Subsidiaries
of the Company, the terms “Affiliates” and “Subsidiaries” shall be construed to
exclude (i) any fund or similar collective investment vehicle or managed account
formed primarily for the purpose of investing the capital of third parties
(whether formed as a limited partnership, a corporation, a limited liability
company or other similar form) managed by the Company or its Affiliates (the
“Fortress Funds”) and (ii) any entities controlled by any Fortress Fund. In the
discretion of the Board, any right or remedy which a Fortress Fund or an entity
controlled by a Fortress Fund would otherwise have (but for the immediately
preceding sentence) may be asserted or pursued by the Company or another
Affiliate of the Company on behalf of such Fortress Fund or its controlled
entity; further, in the discretion of the Board, any obligation (including,
without limitation, any obligation to arbitrate) which a Fortress Fund or an
entity controlled by a Fortress Fund might otherwise have under this Agreement
may be exclusively undertaken by the Company or another Affiliate of the Company
on behalf of such Fortress Fund or its controlled entity.


7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
FIG LLC
 
By:
/s/ David N. Brooks    
Name: David N. Brooks
Title: Secretary

/s/ Peter L. Briger, Jr.    
Name: Peter L. Briger, Jr.
Title: Principal and Co-Chairman of the Board of Directors
Signature Page for Peter L. Briger, Jr. Employment Agreement


8

--------------------------------------------------------------------------------





Exhibit A
Restrictive Covenants
The Executive understands, acknowledges and agrees that, by virtue of his equity
interest in the Company and/or its Affiliates, his previous services to the
Company and its Affiliates, and his employment by the Company pursuant to this
Agreement, directly or indirectly, he acquired, had access to, or was otherwise
exposed to, and shall acquire, have access to or be otherwise exposed to
confidential information of the Company and its Affiliates (the “Confidential
Information,” as defined below) and he has met and developed relationships with,
and will meet and develop relationships with, the Company’s potential and
existing financing sources, capital market intermediaries, investors, employees
and consultants.
The Company and its Affiliates are engaged throughout the United States and the
world in the business of raising, managing, investing the assets of and making
investments in private equity funds, hedge funds, publicly traded alternative
investment vehicles and other alternative asset investment vehicles (the
“Business”). In addition, the Company and its Affiliates are also engaged in
expanding their business by developing new investment strategies, investment
vehicles, business concepts and services (the “Developing Business”). As part of
this Developing Business, the Company and its Affiliates have developed and
continue to develop trade secrets, confidential business information, valuable
relationships with prospective and existing business, financial and other
counterparties and others, and to create goodwill associated with these
relationships and businesses. The Developing Business is a substantial business
asset owned by and proprietary to the Company and/or its Affiliates, as
applicable. The Executive acknowledges that (i) the Business and Developing
Business are global in nature and the Executive is among the limited number of
individuals leading the Business and Developing Business, (ii) the Company is
entering into this Agreement, with all its provisions including the Restrictive
Covenants, as part of a larger transaction, of which the Restrictive Covenants
are an essential part, (iii) he has been fully advised by counsel in connection
with the negotiation of this Agreement and the Restrictive Covenants, (iv) he is
familiar with the laws which govern the enforceability of restrictive covenants
in the jurisdictions where the Business is carried on and where the Developing
Business is under consideration, and agrees that these Restrictive Covenants,
including, without limitation, the non-competition covenant, are reasonable,
valid and enforceable in the context of this Agreement, and (v) compliance with
the Restrictive Covenants, including, without limitation, the non-competition
covenant, will not create any hardship for the Executive as he has independent
means and sufficient income, including the payments to be made pursuant to the
Principal Compensation Plan and related agreements, to be fully self-supporting
without competing with the Company in the Business or Developing Business or
violating any of the Restrictive Covenants. Nothing contained in this Exhibit
shall limit any common law or statutory obligation that the Executive may have
to the Company or any of its Affiliates.
A.    Non-competition. The Executive agrees that during the period of his
employment with the Company (or any Affiliate) and, if he shall have terminated
his employment voluntarily or if the Company or its Affiliate shall have
terminated his employment with Cause, for the eighteen-month period immediately
following termination of such employment (whether or not such termination occurs
during the Term of this Agreement), the Executive shall not, directly or
indirectly, either as a principal, agent, employee, employer, consultant,
partner, member, shareholder of a closely held corporation or shareholder in
excess of five percent of a publicly traded corporation, corporate officer or
director, or in any other individual or representative capacity, engage or
otherwise participate in any manner or fashion in any business that is a
Competing Business (as defined below), either in the United States or in any
other place in the world where the Company or any of its Affiliates, successors
or assigns engages in the Business or proposes to engage in the Developing
Business. Solely for purposes of this Exhibit: “Competing Business” means any
business (other than the Business or Developing Business of the Company, its
successors or assigns or Affiliates) which (i) raises, manages, invests the
assets of and/or makes investments in private equity funds, hedge funds,
publicly traded alternative


9

--------------------------------------------------------------------------------





investment vehicles, managed accounts or other alternative asset investment
vehicles, or the persons who manage, advise or own such investment vehicles,
(ii) makes investments of the type being made at any time during the Term (or
during the period of Executive’s employment) by the Company or any Affiliate,
(iii) otherwise competes in any fashion with the Business, or (iv) otherwise
competes with, makes investments contemplated by or provides services
contemplated by the Developing Business.
B.    Non-solicitation of Employees, Etc. The Executive agrees that during the
period of his employment with the Company (or any Affiliate) and during the
two-year period immediately following the date of termination of the Executive’s
employment with the Company or any Affiliate for any reason (whether or not such
termination occurs during the Term of this Agreement), the Executive shall not,
directly or indirectly, (i) solicit or induce any officer, director, employee,
agent or consultant of the Company or any of its successors, assigns or
Affiliates to terminate his, her or its employment or other relationship with
the Company or its successors, assigns or Affiliates for the purpose of
associating with any Competing Business, or otherwise encourage any such person
or entity to leave or sever his, her or its employment or other relationship
with the Company or its successors, assigns or Affiliates, for any other reason
or (ii) hire any individual who left the employ of the Company or any of its
Affiliates during the immediately preceding one-year period.
C.    Non-solicitation of Investors, Etc. The Executive agrees that during the
period of his employment with the Company (or any Affiliate) and for the
two-year period immediately following the date of termination of the Executive’s
employment with the Company or any Affiliate for any reason (whether or not such
termination occurs during the Term of this Agreement), the Executive shall not,
directly or indirectly, solicit or induce (i) any investors, financing sources
or capital market intermediaries of the Company or its successors, assigns or
Affiliates or (ii) any consultants then under contract to the Company or its
successors, assigns or Affiliates, to terminate (or diminish in any material
respect) his, her or its relationship with the Company or its successors,
assigns or Affiliates, for the purpose of associating with any Competing
Business, or otherwise encourage such investors, financing sources, capital
market intermediaries or consultants, to terminate (or diminish in any respect)
his, her or its relationship with the Company or its successors, assigns or
Affiliates, for any other reason. Nothing in this paragraph applies to those
investors, financing sources, capital market intermediaries or consultants who
did not conduct business with the Company, or its successors, assigns or
Affiliates during the Executive’s employment with, or the period in which
Executive held, directly or indirectly, an ownership interest in, the Company or
any Affiliate.
D.    Confidentiality. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
Affiliates shall belong to the Company and shall be given up to the Company
whenever the Company requires the Executive to do so. The Executive agrees that
the Executive shall not at any time during the Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (a) any
investment, financing or capital-raising strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information of
the Company or any of its Affiliates, investors, financing sources or capital
market intermediaries, including, without limitation, any information relating
to the investment performance of any fund or business managed by the Company or
any of its Affiliates, and (b) any Proprietary Information (as defined below)),
concerning practices, businesses, procedures, systems, plans or policies of the
Company or any of its Affiliates (collectively, “Confidential Information”), nor
shall the Executive utilize any such Confidential Information in any way or
communicate with or contact any such investor, financing source or capital
market intermediary, other than in connection with the Executive’s employment by
the Company (or any Affiliate). The Executive hereby confirms that all
Confidential Information constitutes the Company’s exclusive property, and that
all of the restrictions on the Executive’s activities contained in this
Agreement and all other


10

--------------------------------------------------------------------------------





nondisclosure policies of the Company are required for the Company’s reasonable
protection. Confidential Information shall not include any information that has
otherwise been disclosed to the public not in violation of this Agreement or, in
the case of disclosure by other Persons, not in violation of any agreements to
which they are party. This confidentiality provision shall survive the
termination of the Agreement to which it is an exhibit and shall not be limited
by any other confidentiality agreements entered into with the Company or any of
its Affiliates. Nothing in this Agreement shall be construed to (i) prohibit you
from lawfully making reports to, communicating with, or filing a charge or
complaint with any government agency or law enforcement entity regarding
possible violations of federal law or regulation in accordance with the
provisions and rules promulgated under Section 21F of the Securities and
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other express whistleblower protection provisions of state or federal law or
regulation, (ii) require notification or prior approval by the Company of any
reporting, communicating, or filing described in clause (i) hereof, or (iii)
limit your right to receive an award for any reporting, providing any
information, or filing described in clause (i) hereof.
The Executive agrees that the Executive shall promptly disclose to the Company
all information and inventions generated, conceived or first reduced to practice
by him alone or in conjunction with others, during or after working hours, while
in the employ of the Company or while rendering services to the Company’s
Affiliates prior to the Effective Date (all of which is collectively referred to
herein as “Proprietary Information”); provided, however, that such Proprietary
Information shall not include (a) any information that has otherwise been
disclosed to the public not in violation of this Agreement and (b) general
business knowledge and work skills of the Executive, even if developed or
improved by the Executive while in the employ of, or rendering services to, the
Company or its Affiliates. All such Proprietary Information shall be the
exclusive property of the Company and is hereby assigned by the Executive to the
Company. The Executive’s obligation to the Company relative to the disclosure of
such Proprietary Information shall continue beyond the Executive’s termination
of employment and the Executive shall, at the Company’s expense, give the
Company all assistance it reasonably requires to perfect, protect and use its
right to the Proprietary Information.
E.    Disparaging Comments. The Executive agrees that during the period of the
Executive’s employment with the Company (or any Affiliate) and thereafter, the
Executive shall not make any disparaging or defamatory comments regarding the
Company or any Affiliate or, after termination of his employment relationship
with the Company or any Affiliate, make any comments concerning any aspect of
the termination of their relationship. The obligations of the Executive under
this paragraph shall not apply to disclosures required by applicable law,
regulation or order of any court or governmental agency.
F.    Continuing Obligations to the Company and its Affiliates. In addition,
commencing on the Effective Date, Executive will cooperate in all reasonable
respects with the Company and its Affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against the Company or
any of its Affiliates, to the extent the Company reasonably deems Executive’s
cooperation necessary. Executive shall be reimbursed for all out-of-pocket
expenses (in accordance with Company policy in effect from time to time)
incurred by him as a result of such cooperation.
G.    Acknowledgement. The Executive agrees and acknowledges that each
Restrictive Covenant herein is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company and its
Affiliates, imposes no undue hardship on the Executive, is not injurious to the
public, and that any violation of any of these Restrictive Covenants shall be
specifically enforceable in any court with jurisdiction upon short notice. The
Executive agrees and acknowledges that a portion of the compensation paid to
Executive under the Agreement to which this Exhibit is attached will be paid in
consideration of the covenants contained in this Exhibit, the sufficiency of
which consideration is hereby acknowledged. If any provision of this Exhibit as
applied to the Executive or to any circumstance is adjudged by a court to be
invalid or unenforceable, the same shall in no way affect any other circumstance


11

--------------------------------------------------------------------------------





or the validity or enforceability of any other provision of this Exhibit. If the
scope of any such provision, or any part thereof, is too broad to permit
enforcement of such provision to its full extent, the Executive agrees that the
court making such determination shall have the power to reduce the duration
and/or area of such provision, and/or to delete specific words or phrases, to
the extent necessary to permit enforcement, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Executive agrees
and acknowledges that the breach of this Exhibit will cause irreparable injury
to the Company and its Affiliates and upon breach of any provision of this
Exhibit, the Company and its Affiliates shall be entitled to injunctive relief,
specific performance or other equitable relief; provided, however, that this
shall in no way limit any other remedies which the Company and its Affiliates
may have (including, without limitation, the right to seek monetary damages).
Each of the covenants in this Exhibit shall be construed as an agreement
independent of any other provisions in the Agreement to which it is attached,
other than the consideration for such covenant provided in the Agreement.


12